image01.jpg [image01.jpg]

Re: Castlight Health, Inc. – Advisory Services


Dear Neeraj:
I am pleased to formalize your role as an advisor (“Advisor”) to Castlight
Health, Inc., a Delaware corporation (the “Company”), by this letter agreement
(the “Agreement”). This Agreement will commence effective as of January 4, 2020
and shall continue until February 28, 2020 (the “Term”). As an Advisor, your
role and responsibilities will be to provide advice and direction to certain
employees as needed during the Term.
These services are expected to require approximately several hours per week of
your time, although the specific timing of services may vary at the discretion
of the Company. Any services you perform for the Company shall be as an
independent contractor and not as an employee of the Company. You will not be
eligible for any Company health insurance, workers’ compensation, vacation,
profit sharing, retirement, or other benefits. You will be solely responsible
for all taxes, withholdings, and other similar statutory obligations, including,
but not limited to, workers’ compensation insurance. Nothing in this Agreement
shall be construed to constitute you as an agent, employee or representative of
the Company.
As consideration for your advisory services to the Company and your assignment
of the rights under this Agreement, you will continue to be considered to be
providing Service to the Company as that term is defined under the Company’s
2014 Equity Incentive Plan (the “Plan”) and therefore the vesting of any
pre-existing grants shall continue uninterrupted. No new grants shall be issued
to you under the Plan.
It is not anticipated that your Service will require you to incur any expenses.
You will be reimbursed for mutually agreed upon expenses incurred by you in
connection with your performance of services hereunder to the extent such
expenses are: (a) set forth in reasonable detail in written invoices with
appropriate documentation; (b) received prior approval of the Company; and (c)
are in compliance with the Company’s expense reimbursement guidelines as
provided to you from time to time.
During the Term, you agree to disclose to the Company all inventions (whether or
not patentable), developments, discoveries, improvements, works of authorship,
designs, computer programs, code, trade secrets and know-how related to the
subject matter of your relationship with the Company or which use the Company’s
Proprietary Information (as defined below), and which you have conceived,
developed or discovered or which you may conceive, develop or discover, solely
or in collaboration with others, in connection with your relationship with the
Company (“Inventions”). All Inventions shall be the sole property of the
Company, and you hereby assign to the Company all of your right, title and
interest (including, without limitation, patent rights, copyrights, trade
secrets, trademark rights and all other intellectual property rights of any sort
throughout the world) in and to any and all Inventions.
You recognize that the Company is engaged in a continuous program of research,
development and production with respect to its business. The Company possesses
or has rights to proprietary or confidential information that has been created,
discovered, developed, or otherwise become known to the Company, including,
without limitation, information developed, discovered or created by you during
the Term which arises out of your Advisor services and which relates to the
business of the
150 Spear Street, Suite 400, San Francisco, CA 94105 | (415) 829-1400 |
www.castlighthealth.com





--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Company (collectively, “Proprietary Information”). Proprietary Information
includes, but is not limited to, business plans and strategies; marketing plans
and customer lists; pricing and pricing strategies, compensation and personnel
information of Company employees and consultants; trade secrets, data and
know-how; product ideas; all copyrightable material; ideas and improvements;
inventions (whether patentable or not); and all intellectual property rights
contained therein or pertaining thereto. Without limiting the foregoing,
“Proprietary Information” also includes Inventions.
You understand that your relationship with the Company creates a relationship of
confidence and trust between you and the Company with respect to any (i)
Proprietary Information or (ii) confidential information applicable to the
business of any customer of the Company or other entity with which the Company
does business and which you learn in connection with your Advisor services. At
all times, both during your Advisor services and after its termination, you will
keep in confidence and trust all such Proprietary Information and confidential
information, and you will not use or disclose any such Proprietary Information
or confidential information, or anything relating to it, without the prior
written consent of the Company, except as may be reasonably necessary in the
ordinary course of performing your duties to the Company. This obligation shall
end whenever such information enters the public domain and is no longer
confidential or proprietary through no improper action or inaction by you.
All Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents,
copyrights, and other rights in connection therewith. To the extent that you
have or may acquire rights in Proprietary Information, you hereby assign to the
Company any right that you have or may acquire in such Proprietary Information.
You agree to assist the Company and its successors and assigns in every proper
way to patent or otherwise protect and enforce its intellectual property and the
rights assigned under this Agreement in any and all countries, including,
without limitation, the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain or register copyrights,
patents, or other intellectual property rights and in order to assign and convey
to the Company, its successors, assigns and nominees the sole and exclusive
rights, title and interest in and to such rights. Your obligation to render such
assistance shall continue after the termination of this Agreement, subject to
reasonable compensation by the Company for the time so consumed. If the Company
is unable for any reason whatsoever to secure your signature to any application,
specification, oath, assignment or other instrument necessary to accomplish the
foregoing, you hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as your agents and attorneys-in-fact to act for
and in your behalf and instead of you, but only for the purpose of executing and
filing any such documents and doing all other lawfully permitted acts to
accomplish the foregoing with the same legal force and effect as if done by you.
All documents or other media, records, apparatus, equipment, and other physical
property, whether or not pertaining to Proprietary Information or Inventions,
furnished to you by the Company or produced by you in connection with your
Advisor services shall be the sole property of the Company. You agree to return
and deliver all such property (including, without limitation, any copies
thereof) immediately as and when requested by the Company, and even without any
request, upon the termination of your Advisor services. Upon request of the
Company, you agree to certify to the Company that all such property (and any
copies thereof) has been returned to the Company and that no such property
remains in your possession.

150 Spear Street, Suite 400, San Francisco, CA 94105 | (415) 829-1400 |
www.castlighthealth.com





--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
You represent and warrant that this Agreement and the terms hereof do not
conflict with any other agreement and/or commitment or policy on your part which
would prohibit you from performing your responsibilities or complying with the
obligations hereunder, including, without limitation, any agreements, policies
or commitments relating to any former or concurrent employment or consulting
relationship. Specifically, but without limitation, you represent and warrant
that you have the right to perform your services as an Advisor and to assign all
Inventions to the Company, and that your performance of such services, the
subject matter of such services and your assignment of such Inventions do not
and will not conflict with any former or concurrent employment or consulting
relationship. You agree that you will not enter into a conflicting agreement or
obligation during the Term of this Agreement, or take any action that would put
your obligations to the Company in conflict with your obligations to any other
party during the Term of this Agreement. If, prior to signing or at any time
thereafter, you believe that a conflict might exist, please call me to discuss
how we can satisfactorily resolve any such potential issue. In the event that
you are granted stock or options to purchase equity securities of the Company in
connection with your Advisor services, you further represent and warrant that
ownership of such equity securities does not violate any other agreement and/or
commitment or policy on your part which would prohibit you from owning such
equity securities and that you have all necessary consents to own such equity
securities.
You agree that you will not, during your Advisor services, improperly use or
disclose any proprietary or confidential information or trade secrets of your
former or concurrent employers or companies or any other third party, and will
not bring onto the premises of the Company any confidential document or other
property belonging to your former or concurrent employers or companies, if any,
unless consented to in writing by said employers or companies. You further agree
that you will not perform your Advisor services using the equipment, supplies or
facilities of any third party or on any time committed to any third party.
This Agreement is personal to the parties hereto and, accordingly, neither this
Agreement nor any right hereunder or interest herein may be assigned,
transferred or changed by either party, without the express written consent of
the other. Notwithstanding the foregoing, the Company may, without consent,
assign this Agreement and the Company’s rights hereunder to an affiliate or a
successor to all or substantially all of the business or technology of the
Company to which this Agreement relates, whether in a merger, sale of stock,
sale of assets or other transaction.
Any controversy or claim arising out of or relating to this Agreement, its
enforcement, arbitrability or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or
arising out of or relating in any way to your Advisor services, including,
without limiting the generality of the foregoing, any alleged violation of
statute, common law or public policy, shall be submitted to final and binding
arbitration, to be held in San Francisco, California, before a single
arbitrator, in accordance with the Commercial Dispute Rules of the American
Arbitration Association (“AAA”). The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, then by striking from
a list of arbitrators supplied by AAA. Notwithstanding this agreement to
arbitrate all claims, either party may seek provisional injunctive relief in a
court of competent jurisdiction to ensure that the relief sought in arbitration
is not rendered ineffectual by irreparable harm that could be suffered in the
interim.
You understand that your status as an Advisor is “at will.” Either party may
terminate this Agreement upon written notice to the other party; provided,
however, that the provisions related to Proprietary Information, arbitration,
Inventions and other intellectual property rights will survive any such
termination.

150 Spear Street, Suite 400, San Francisco, CA 94105 | (415) 829-1400 |
www.castlighthealth.com





--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
This Agreement together with the Plan and its related documents constitute the
complete, final and exclusive entire agreement between you and the Company with
respect to the terms and conditions of your Advisor services and it supersedes
any other agreement or promises made to you by anyone whether oral or written.
This Agreement will be construed and interpreted in accordance with the laws of
the State of California, without regard to conflicts of law principles thereof.
[Remainder of page intentionally left blank]



150 Spear Street, Suite 400, San Francisco, CA 94105 | (415) 829-1400 |
www.castlighthealth.com





--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Please acknowledge your understanding and agreement to this Agreement by signing
below. We look forward to continuing a productive and mutually beneficial
working relationship. If you have any questions regarding this Agreement, please
do not hesitate to contact me.
Sincerely,

/s/ Maeve O'MearaCEODec 16, 2019Castlight Health Inc.





************************************************************************
I agree to the terms of this Agreement and wish to continue my services as an
Advisor of Castlight Health, Inc. in accordance with these terms.


By:/s/ Neeraj GuptaDate:Dec 15, 2019Neeraj Gupta









150 Spear Street, Suite 400, San Francisco, CA 94105 | (415) 829-1400 |
www.castlighthealth.com



